Per Curiam.
It was held in Matter of Independent Nominations (186 N. Y. 266) that single petitions might nominate candidates running in different political units. In our opinion the amendment to section 137 of the Election Law (Laws of 1935, chap. 955) effects no change in this rule. The requirement included in the law by that amendment, that petitions be consecutively numbered, seems to have been sufficiently complied with here.
Assuming that the requirement for consecutive numbering is mandatory, in the greater number of Assembly districts there was consecutive numbering of all petitions within that unit. These signatures aggregated many thousands beyond the required numbers.
The orders should be affirmed.
Present — Townley, Dore, Cohn and Callahan, JJ.
In “ Trades Union Party ” proceeding: Order unanimously affirmed.
In “ Anti-Communist Party ” proceeding: Order unanimously affirmed.